Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Chad Terrell (Reg. No. 52,279) on 7/19/22.
The application has been amended as follow:
In the claims:
Claim(s) 1, 12 & 19 are amended as following:
1.	(Currently amended) A method, comprising:	receiving a service node query request sent by a management configuration device for the management configuration device to request a service node of a plurality of service nodes according to a service requirement, wherein the service node query request comprises the service requirement, [[and]] wherein the service requirement is from a user or caused by a network change, wherein the service requirement comprises location information, tenant information, a function of the service node, and specifications and performance attributes of the service node, and wherein the management configuration device and the plurality of service nodes are part of a virtualized network that supports a plurality of tenants; 	searching, in response to the service node query request and according to the service requirement, a service node database to obtain service node information that matches the service node query request, and obtaining the service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises: an identifier, location information, and status information of a service node that matches the service node query request, the service node that matches the service node query request being a first service node; a selection policy for status information of the service node that matches the service node query request; a tenant identifier; and a service chain path that meets the service requirement; [[and]]	sending the service node information that matches the service node query request to the management configuration device for configuring the first service node according to the service node information that matches the service node query request;	performing keep-alive detection on the first service node; 	monitoring a status of the first service node; and 	performing troubleshooting according to the monitoring of the status.
5.	(Canceled)
12.	(Currently amended) A service node pool registrar, comprising:	a transceiver, configured to receive a service node query request sent by a management configuration device for the management configuration device to request a service node of a plurality of service nodes according to a service requirement, wherein the service node query request comprises the service requirement, [[and]] wherein the service requirement is from a user or caused by a network change, wherein the service requirement comprises location information, tenant information, a function of the service node, and specifications and performance attributes of the service node, and wherein the service node pool registrar, the management configuration device, and the plurality of service nodes are part of a virtualized network that supports a plurality of tenants;	a processor; and 	a non-transitory memory storing program instructions executable by the processor, the program instructions including instructions for:		searching, in response to the service node query request and according to the service requirement, a service node database to obtain service node information that matches the service node query request, and obtaining the service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises: an identifier, location information, and status information of a service node that matches the service node query request, the service node that matches the service node query request being a first service node; a selection policy for status information of the service node that matches the service node query request; a tenant identifier; and a service chain path that meets the service requirement;		performing keep-alive detection on the first service node; 		monitoring a status of the first service node; and 		performing troubleshooting according to the monitoring of the status; and	wherein the transceiver is further configured to send the service node information that matches the service node query request to the management configuration device for configuring the first service node according to the service node information that matches the service node query request.
16.	(Canceled)
19.	(Currently amended) A management configuration device, comprising:	a processor; and	a non-transitory computer-readable storage medium storing a program executable by the processor, the program including instructions for:		sending, to a service node pool registrar, a service node query request to request a service node of a plurality of service nodes according to a service requirement, wherein the service node query request comprises the service requirement, [[and]] wherein the service requirement is from a user or caused by a network change, wherein the service requirement comprises location information, tenant information, a function of the service node, and specifications and performance attributes of the service node, and wherein the service node pool registrar, the management configuration device, and the plurality of service nodes are part of a virtualized network that supports a plurality of tenants; 		receiving, from the service node pool registrar in response to sending the service node query request, service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises: an identifier, location information, and status information of a matching service node; a selection policy for status information of the matching service node; a tenant identifier; and a service chain path that meets the service requirement; and		performing network and service configuration on the matching service node according to the service node information that matches the service node query request; and	wherein the service node pool registrar is configured to:		perform keep-alive detection on the matching service node; 		monitor a status of the matching service node; and 		perform troubleshooting according to the monitoring of the status.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-4, 6-15 & 17-20 is/are allowed.
Claim(s) 5 & 16 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 6/16/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 12 & 19.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving a service node query request sent by a management configuration device for the management configuration device to request a service node according to a service requirement, wherein the service node query request comprises the service requirement, wherein the service requirement is from a user or caused by a network change and change, wherein the service requirement comprises location information, tenant information, a function of the service node, and specifications and performance attributes of the service node, and wherein the management configuration device and the plurality of service nodes are part of a virtualized network that supports a plurality of tenants; searching, a service node database to obtain service node information that matches the service node query request, and obtaining the service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises: an identifier, location information, and status information of a service node that matches the service node query request, the service node that matches the service node query request being a first service node; a selection policy of the service node that matches the service node query request; a tenant identifier; and a service chain path that meets the service requirement; sending the service node information that matches the service node query request to the management configuration device according to the service node information that matches the service node query request; performing keep-alive detection on the first service node; monitoring a status of the first service node; and performing troubleshooting according to the monitoring of the status” as set forth in independent claim(s) 1, 12 & 19 and in light of applicant’s argument(s) filed 6/16/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449